Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not appear to disclose or suggest a method of treating congenital adrenal hyperplasia (CAH) by reducing the androstenedione (A4) level in humans by at least 5 %, where the reduction is maintained post 24 hours. The closest prior art is Grigoriadis et al (US 2017/0020877).
Grigoriadis differs from the instant Invention in that Grigoriadis disclosed [0030, 0063, 0068] decreased ACTH levels (wherein decreased ACTH indirectly decreased A4) in individuals throughout the 24-hour post-dose period. Grigoriadis did not teach at least a 5 % reduced A4 from baseline, and did not disclose or suggest maintaining reduced hormone levels beyond 24 hours post-treatment.
The prior art does not teach, suggest or motivate the skilled artisan to modify Grigoriadis, in order to arrive at the claimed method of treatment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612